                               Case 8:19-cv-02282-PSG-ADS Document 24 Filed 08/03/20 Page 1 of 11 Page ID #:107

                               1   The Cardoza Law Corporation
                                   Michael F. Cardoza, Esq. (SBN: 194065)
                               2
                                   Mike.Cardoza@cardozalawcorp.com
                               3   Lauren B. Veggian, Esq. (SBN: 309929)
                                   Lauren.Veggian@cardozalawcorp.com                      8/3/2020
                               4
                                   548 Market St. #80594
                               5   San Francisco, CA 94104
                                   Telephone: (415) 488-8041                             JS-6
                               6
                                   Facsimile: (415) 651-9700
                               7   Attorneys for Plaintiff,
                                   David Deivasigamani and Hazel Stanley
                               8

                               9
                                                       UNITED STATES DISTRICT COURT
                              10                                 FOR THE
                                                      CENTRAL DISTRICT OF CALIFORNIA
                              11

                              12   DAVID DEIVASIGAMANI AND                    Case No.: 8:19-cv-02282-PSG-ads
THE CARDOZA LAW CORPORATION




                                   HAZEL STANLEY
                              13
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                                                 Plaintiff,
                              14
                                                         v.                   [PROPOSED] JUDGMENT
                              15

                              16
                                   TRANSWORLD SYSTEMS,
                                   INC., F/K/A NCC BUSINESS
                              17   SERVICES, INC.;
                              18                  Defendant
                              19

                              20         Whereas, on May 21, 2020, Plaintiffs accepted Defendant Transworld
                              21   Systems Inc.’s (“TSI”) Rule 68 Offer of Judgment, and filed such notice of
                              22   acceptance with the Court [Dkt. 22, attached as Exhibit A].

                              23         Whereas, the accepted Rule 68 Offer of Judgment stated that Judgment shall

                              24   be entered against TSI in the amount of $2,500.00, plus reasonable attorneys’ fees

                              25
                                   and taxable costs incurred by Plaintiff in the action by negotiation or motion.

                              26
                                         Whereas, the accepted Rule 68 Offer of Judgment stated that the parties were

                              27
                                   to attempt to negotiate the amount of reasonable attorneys’ fees and taxable costs to
                                   be paid to Plaintiffs, and if unable to agree, that such amount would be determined
                              28


                                   [PROPOSED] JUDGMENT                                                   PAGE 1 OF 2
                               Case 8:19-cv-02282-PSG-ADS Document 24 Filed 08/03/20 Page 2 of 11 Page ID #:108

                               1
                                   by Motion of Plaintiffs.
                               2
                                         Whereas, the Parties successfully negotiated the amount of attorneys’ fees and
                               3
                                   costs to be paid to Plaintiffs in this matter.
                               4         Whereas, TSI agreed to pay Plaintiffs $7,500.00 in attorneys’ fees and costs
                               5   for this matter, in addition to the $2,500.00 paid to Plaintiffs for damages, as stated
                               6   in the attached accepted Rule 68 Offer of Judgment.
                               7         Whereas, the Parties have agreed that the damages amount of $2,500.00 and
                               8   the attorneys’ fees and costs amount of $7,500.00, shall be paid to Plaintiffs on or
                               9   before August 25, 2020.
                              10         IT IS ORDERED AND ADJUDGED that in accordance with the notice of
                              11   acceptance of Rule 68 Offer of Judgment filed on May 21, 2020, judgment is hereby
                              12   entered in this case in favor of Plaintiff and against Defendant Transworld Systems,
THE CARDOZA LAW CORPORATION




                              13   Inc. in the amount of $2,500.00 in damages, plus $7,500.00 in reasonable attorneys’
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14   fees and costs. Such amounts will be paid to Plaintiffs on or before August 25, 2020.
                              15

                              16

                              17
                                   DATED: ________________,
                                            August 3        2020                    _________________________
                              18                                                    Hon. Philip S. Gutierrez
                              19                                                    District Court Judge

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                                   [PROPOSED] JUDGMENT                                                    PAGE 2 OF 2
                               Case 8:19-cv-02282-PSG-ADS Document 24 Filed 08/03/20 Page 3 of 11 Page ID #:109

                               1                                      PROOF OF SERVICE
                               2
                                        I am a resident of the State of California, over the age of eighteen years, and not a party to
                               3
                                 the within action. My business address is The Cardoza Law Corporation, 548 Market Street
                               4 #80594, San Francisco, CA 94104. On July 28, 2020, I served the within document(s):

                               5
                                                      NOTICE OF LODGING; [PROPOSED] JUDGMENT

                               6        6        CM/ECF - by transmitting electronically the documents listed above to the
                                                 electronic case filing system on this date before 11:59 p.m. The Court’s CM/ECF
                               7                 system sends an e-mail notification of the filing to the parties and counsel of
                                                 record who are registered with the Court’s CM/ECF system.
                               8
                                                 E-MAIL - by transmitting via e-mail the document(s) listed above to the e-mail
                               9                 address(es) set forth below on this date before 11:59 p.m.
                              10                 U.S. Mail - by placing the document(s) listed above in a sealed envelope with
                                                 postage thereon fully prepaid, in the United States mail at Beaufort County, South
                              11                 Carolina addressed as set forth below.

                              12                                  Andrew E. Cunningham
                                                                  Sessions Fishman Nathan & Israel
THE CARDOZA LAW CORPORATION




                              13                                  141 W. Jackson Blvd., Suite 3550
    SAN FRANCISCO, CA 94104




                                                                  Chicago, IL 60604
     548 MARKET ST. #80594




                              14                                  acunningham@sessions.legal
                                                                  Counsel for TSI
                              15

                              16

                              17         I am readily familiar with the firm's practice of collection and processing correspondence
                                 for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
                              18 day with postage thereon fully prepaid in the ordinary course of business. I am aware that on

                              19 motion of the party served, service is presumed invalid if postal cancellation date or postage meter
                                 date is more than one day after date of deposit for mailing in affidavit.
                              20
                                          I declare under penalty of perjury under the laws of the State of California that the above
                              21 is true and correct. Executed on July 28, 2020, at Beaufort County, South Carolina.

                              22                                                                        BY: /S/ LAUREN B. VEGGIAN

                              23

                              24

                              25

                              26

                              27

                              28


                                   PROOF OF SERVICE
Case 8:19-cv-02282-PSG-ADS Document 24 Filed 08/03/20 Page 4 of 11 Page ID #:110




                      Exhibit 
                                   Case8:19-cv-02282-PSG-ADS
                                  Case  8:19-cv-02282-PSG-ADS Document
                                                               Document24
                                                                        22 Filed
                                                                            Filed08/03/20
                                                                                  05/21/20 Page
                                                                                            Page51ofof11
                                                                                                       7 Page ID #:87
                                                                                                                 #:111



                                    The Cardoza Law Corporation
                              1
                                    Michael F. Cardoza, Esq. (SBN: 194065)
                              2     Mike.Cardoza@cardozalawcorp.com
                                    Lauren B. Veggian, Esq. (SBN: 309929)
                              3
                                    Lauren.Veggian@cardozalawcorp.com
                              4     548 Market St. #80594
                                    San Francisco, CA 94104
                              5
                                    Telephone: (415) 488-8041
                              6     Facsimile: (415) 651-9700
                                    Attorneys for Plaintiffs,
                              7
                                    David Deivasigamani and Hazel Stanley
                              8

                              9
                                                       UNITED STATES DISTRICT COURT
                                                                 FOR THE
                          10                          CENTRAL DISTRICT OF CALIFORNIA
                          11
                                     DAVID DEIVASIGAMANI AND
THE CARDOZA LAW CORPORATION




                          12         HAZEL STANLEY;                          Case No.: 8:19-cv-02282-PSG-ADS
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13                      Plaintiff,

                          14                              v.                 NOTICE OF ACCEPTANCE OF
                                                                             DEFENDANT’S RULE 68 OFFER
                          15         TRANSWORLD SYSTEMS,                     OF JUDGMENT
                                     INC. F/K/A NCC BUSINESS
                          16         SERVICES, INC.;
                          17
                                                  Defendants.
                          18
                                    ///
                          19

                          20        ///
                          21        ///
                          22
                                    ///
                          23

                          24

                          25

                          26

                          27

                          28

                                    NOTICE OF ACCEPTANCE OF DEFENDANTS’ RULE 68 OFFER OF JUDGMENT
                                   Case8:19-cv-02282-PSG-ADS
                                  Case  8:19-cv-02282-PSG-ADS Document
                                                               Document24
                                                                        22 Filed
                                                                            Filed08/03/20
                                                                                  05/21/20 Page
                                                                                            Page62ofof11
                                                                                                       7 Page ID #:88
                                                                                                                 #:112

                              1     TO THE COURT:
                              2           Plaintiffs David Deivasigamani and Hazel Stanley, through their undersigned
                              3     counsel, hereby accept Defendant Transworld Systems, Inc.’s Rule 68 Offer
                              4     of Judgment, which was served on Plaintiff on May 7, 2020, via Hmail, in the
                              5     amount of $2,500 for Plaintiff’s damages, plus costs and reasonable
                              6     attorneys’ fees incurred in connection with this case either by negotiation or by
                              7     motion. Said Offer of Judgment is attached hereto as Exhibit A.
                              8           Plaintiffs hereby request that the Court enter an Order of Judgment consistent
                              9     with the accepted Rule 68 offer in accordance with the provisions of Federal Rule
                          10        of Civil Procedure 68.
                          11                                              Respectfully Submitted,
                          12
THE CARDOZA LAW CORPORATION




                                                                          THE CARDOZA LAW CORPORATION
                          13
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                                    DATED: May 21, 2020             BY: /S/ LAUREN B. VEGGIAN
                          14
                                                                          MICHAEL F. CARDOZA, ESQ.
                          15                                              LAUREN B. VEGGIAN, ESQ.
                                                                          ATTORNEYS FOR PLAINTIFFS,
                          16
                                                                          DAVID DEIVASIGAMANI AND HAZEL
                          17                                              STANLEY
                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28


                                    NOTICE OF ACCEPTANCE OF DEFENDANTS’ RULE 68 OFFER OF JUDGMENT        Page 2 of 2
 Case8:19-cv-02282-PSG-ADS
Case  8:19-cv-02282-PSG-ADS Document
                             Document24
                                      22 Filed
                                          Filed08/03/20
                                                05/21/20 Page
                                                          Page73ofof11
                                                                     7 Page ID #:89
                                                                               #:113




          EXHIBIT A
  Case8:19-cv-02282-PSG-ADS
 Case  8:19-cv-02282-PSG-ADS Document
                              Document24
                                       22 Filed
                                           Filed08/03/20
                                                 05/21/20 Page
                                                           Page84ofof11
                                                                      7 Page ID #:90
                                                                                #:114



1
     James K. Schultz, Esq. (SBN 309945)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
3
     1545 Hotel Circle South, Ste. 150
4    San Diego, CA 92108-3426
5
     Tel: 619/758-1891
     Fax: 877/334-0661
6    jschultz@sessions.legal
7    dkirkpatrick@sessions.legal
8
     Attorneys for Transworld Systems Inc.
9

10
                         UNITED STATES DISTRICT COURT

11                      CENTRAL DISTRICT OF CALIFORNIA
12
     DAVID DEIVASIGAMANI and                        )   Case No. 8:19-cv-02282 PSG-ADS
13
     HAZEL STANLEY,                                 )
14                                                  )   DEFENDANT TRANSWORLD
                       Plaintiffs,                  )   SYSTEMS INC.’S RULE 68 OFFER
15
                                                    )   OF JUDGMENT
16         vs.                                      )
17
                                                    )
     TRANSWORLD SYSTEMS INC.                        )
18
     F/K/A NCC BUSINESS SERVICES,                   )
19   INC.,                                          )
                                                    )
20
                       Defendant.                   )
21                                                  )
22

23
           Dated:      May 7, 2020
24         TO:         Plaintiffs, David Deivasigamani and Hazel Stanley, through their
25   attorney, Lauren B. Veggian, Esq., Cardoza Law Group, Market Street No. 80594,
26   San Francisco, California 94104, lauren.veggian@cardozalawcorp.com
27

28




                        Defendant Transworld Systems Inc.’s Rule 68 Offer of Judgment
  Case8:19-cv-02282-PSG-ADS
 Case  8:19-cv-02282-PSG-ADS Document
                              Document24
                                       22 Filed
                                           Filed08/03/20
                                                 05/21/20 Page
                                                           Page95ofof11
                                                                      7 Page ID #:91
                                                                                #:115



1
           Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendant
2
     Transworld Systems Inc. (“Transworld”), by and through its undersigned attorneys,
3
     hereby submits this Offer of Judgment which offers to allow judgment to be taken
4
     against it in favor of Plaintiffs, David Deivasigamani and Hazel Stanley, as follows:
5
           Plaintiffs to recover Two Thousand Five Hundred Dollars ($2,500.00), plus
6
     reasonable attorney’s fees and costs to be agreed upon among the parties, or if no
7
     agreement can be made, to be determined by the Court, for all damages incurred by
8
     Plaintiffs as a result of the claims alleged against Transworld.
9
           This Offer is made solely for the purposes specified in Rule 68 of the Federal
10
     Rules of Civil Procedure.
11

12

13
     Dated: 5/7/2020                      SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
14

15
                                          /s/ James K. Schultz
                                          James K. Schultz
16                                        Attorney for Defendant
17                                        Transworld Systems Inc.
18

19

20
     ACCEPTED:: __________________
                ____________________                                 0D\
                                                             DATE: ____________________
21

22
     &RXQVHOIRU David Deivasigamani
                 D idd D i i       i

23

24
     ACCEPTED:
            D: __________________
               _____________________                                 0D\
                                                             DATE: ____________________
25

26
     &RXQVHOIRUU H
                  Hazel  Stanley
                    azel Stannleyy

27

28




                          Defendant Transworld Systems Inc.’s Rule 68 Offer of Judgment
  Case
 Case   8:19-cv-02282-PSG-ADSDocument
      8:19-cv-02282-PSG-ADS   Document2422Filed
                                            Filed 05/21/20Page
                                                08/03/20   Page106of
                                                                  of11
                                                                     7 Page
                                                                       PageID
                                                                            ID#:92
                                                                               #:116



1
                                CERTIFICATE OF SERVICE
2
           I hereby certify that on this 7th day of May, 2020, a true and correct copy of
3
     the foregoing Defendant Transworld Systems Inc.’s Rule 68 Offer of Judgment
4
     was served on the party identified below by electronic mail:
5

6
           Lauren B. Veggian, Esq.
7
           Cardoza Law Corporation
8
           548 Market Street No. 80594
9
           San Francisco, California 94104
10
           lauren.veggian@cardozalawcorp.com
11

12
           Attorney for Plaintiffs
13

14
                                          SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
15

16                                        /s/ James K. Schultz
17
                                          James K. Schultz
                                          Attorney for Defendant
18                                        Transworld Systems Inc.
19

20

21

22

23

24

25

26

27

28




                          Defendant Transworld Systems Inc.’s Rule 68 Offer of Judgment
                               Case
                              Case   8:19-cv-02282-PSG-ADSDocument
                                   8:19-cv-02282-PSG-ADS   Document2422Filed
                                                                         Filed 05/21/20Page
                                                                             08/03/20   Page117of
                                                                                               of11
                                                                                                  7 Page
                                                                                                    PageID
                                                                                                         ID#:93
                                                                                                            #:117

                              1                                        PROOF OF SERVICE
                              2          I am a resident of the State of California, over the age of eighteen years, and not a party
                              3   to the within action. My business address is The Cardoza Law Corporation, 548 Market Street
                                  #80594, San Francisco, CA 94104. On May 21, 2020, I served the within document(s):
                              4
                                               NOTICE OF ACCEPTANCE OF RULE 68 OFFER OF JUDGMENT
                              5

                              6                  E-MAIL - by transmitting via e-mail the document(s) listed above to the e-mail
                                                 address(es) set forth below on this date before 11:59 p.m.
                              7                  MAIL - by placing the document(s) listed above in a sealed envelope with postage
                              8                  thereon fully prepaid, in the United States mail at San Diego County, California
                                                 addressed as set forth below.
                              9                  PERSONAL SERVICE - by personally delivering the document(s) listed above to
                          10                     the person(s) at the address(es) set forth below.
                                        6        CM/ECF - by transmitting electronically the document(s) listed above to the
                          11                     electronic case filing system on this date before 5:00 p.m. The Court’s CM/ECF
                                                 system sends an e-mail notification of the filing to the parties and counsel of
                          12
THE CARDOZA LAW CORPORATION




                                                 record who are registered with the Court’s CM/ECF system.
                          13
    SAN FRANCISCO, CA 94104




                                                                  Debbie Kirkpatrick
     548 MARKET ST. #80594




                                                                  Sessions Fishman Nathan & Israel
                          14
                                                                  1545 Hotel Circle South, Suite 150
                          15                                      San Diego, CA 92108
                                                                  dkirkpatrick@sessions.legal
                          16                                      Counsel for Defendant TSI
                          17
                                          I am readily familiar with the firm's practice of collection and processing correspondence
                          18      for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
                                  day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
                          19      motion of the party served, service is presumed invalid if postal cancellation date or postage meter
                                  date is more than one day after date of deposit for mailing in affidavit.
                          20              I declare under penalty of perjury under the laws of the State of California that the
                                  above is true and correct. Executed on May 21, 2020, at %HDXIRUWCounty, 6RXWK&DUROLQD
                          21

                          22
                                                                                                   BY: /S/ LAUREN B. VEGGIAN
                          23

                          24

                          25

                          26

                          27

                          28



                                  PROOF OF SERVICE
